DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 10/28/2020 is acknowledged.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (Us Pub No. 20140103488).


 	With respect to claim 1, Chen et al discloses a first die (60 left,Fig.10) having a first bonding structure (62 and top 54 connected to 62, Fig.10) , wherein the first bonding structure comprises a first dielectric layer (64 and top 52, Fig.10) first connectors embedded in the first dielectric layer (Fig.10); a second die (24,Fig.10) having a second bonding structure (bottom 54,Fig.10), wherein the second bonding structure comprises a second dielectric layer (bottom 52,Fig.10) and second connectors embedded in the second dielectric layer (Fig.10), the first dielectric layer is hybrid (because it is made from 64 and 52, Fig.10) bonded to the second dielectric layer (Fig.10), and the first connectors are hybrid (because it is made from 62 and top 54,Fig.10) bonded to the second connectors; an encapsulant (40,Fig.10) laterally 

 	With respect to claim 2, Chen et al discloses wherein the first dielectric layer is attached to the encapsulant (not directly,Fig.10) and the second dielectric layer is laterally covered by the encapsulant (laterally defined to be side which can be any side in this case it would be the bottom side,Fig.10).

 	With respect to claim 3, Chen et al discloses wherein each first connector of the first connectors has a via portion (between 62 and 60,Fig.10) and a trench portion (62,Fig.10) stacked on the via portion, each second connector of the second connectors has a via portion (middle 54,Fig.10) and a trench portion (54 on the bottom,Fig.10) stacked on the via portion, and the trench portion of the second connector is hybrid (it has different sizes,Fig.10) bonded to the trench portion of the first connector (Fig.10).

 	With respect to claim 4, Chen et al discloses wherein the first bonding structure further comprises auxiliary connectors (54 left,Fig.10) embedded in the first dielectric layer, and the auxiliary connectors are attached to the TIVs (Fig.10).

 	With respect to claim 9, Chen et al discloses  a first die (60 left top,Fig.10), comprising: first pads (54 top,Fig.10); first connectors (62,Fig.10) on the first pads; and a first dielectric layer (64 and 52,Fig.10) encapsulating the first pads and the first connectors (Fig.10); a second die (24 left,Fig.10), comprising: second pads (54 bottom,Fig.10); second connectors (54 in the middle,Fig.10) on the second pads, wherein the second connectors are directly in contact with the first connectors (Fig.10); and a second dielectric layer (40,52,Fig.10) encapsulating the second pads and the second connectors, wherein the second dielectric layer is directly in .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (Us Pub No. 20140103488).

 	With respect to claim 5, Chen et al does not explicitly disclose wherein the second die further comprises through semiconductor vias (TSV) penetrating through at least a portion of the second die. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Chen et al such that TSV is used in order to have a stack die structure to increase the compuuting capacity of the device.

 	With respect to claim 6, Chen et al discloses solder balls (46,Fig.10) being connected to the dies and and TIV , however, it does not explicitly disclose  under-ball metallurgy (UBM) patterns disposed on the encapsulant, wherein the UBM patterns are connected to the TIVs and the TSVs; and conductive terminals disposed on the UBM patterns. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify under-ball metallurgy (UBM) patterns disposed on the encapsulant, wherein the UBM patterns are 

 	With respect to claim 7, Chen et al discloses at least one die and one TIV are connected together (left bottom die and second from left TIV,Fig.10), however, it does not explicitly disclose wherein at least one of the TSVs and at least one of the TIVs are connected to a same UBM pattern. However, it would have been obvious to have the bottom left die to include a TSV in order to connect multiple ICS together, thereby at least one TSV would be connected to a TIV.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (Us Pub No. 20140103488), in view of Tsai et al (US Pub No. 20100283148).


 	With respect to claim 8, the arts cited above do not explicitly disclose wherein multiple TSVs are connected to a same UBM pattern. On the other hand, Tsai et al discloses that a UBM is connected to multiple vias (48,Fig.3). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Chen et al according to the teachings of Tsai et al such that multiple TSV are connected to a ubm in order to connect multiple devices to a single input as a design choice. 

	Allowable Subject Matter
Claims 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI NARAGHI/Examiner, Art Unit 2895